


110 S963 IS: To authorize the Secretary of Education to

U.S. Senate
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 963
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to
		  make grants to educational organizations to carry out educational programs
		  about the Holocaust.
	
	
		1.Short titleThis Act may be cited as the Simon
			 Wiesenthal Holocaust Education Assistance Act.
		2.Findings and
			 purposes
			(a)FindingsThe Congress makes the following
			 findings:
				(1)The Holocaust was an historical event that
			 resulted in the systemic, state-sponsored mass murders by Nazi Germany of
			 approximately 6,000,000 Jews, along with millions of others, in the name of
			 racial purity.
				(2)Six States (California, Florida, Illinois,
			 Massachusetts, New Jersey, and New York) now mandate that the Holocaust be
			 taught in the educational curriculum, 11 States (Connecticut, Georgia, Indiana,
			 Nevada, North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee,
			 Virginia, and Washington) recommend teaching the Holocaust but do not provide
			 sufficient funds to assist in the training and educating of teachers, and 3
			 States (Alabama, Mississippi, and West Virginia) have established councils or
			 commissions that promote Holocaust education.
				(3)The Holocaust is a sensitive and difficult
			 issue about which to teach, and to do so effectively, educators need
			 appropriate teaching tools and training to increase their knowledge to enhance
			 the educational experience.
				(b)PurposesThe purposes of this Act are the
			 following:
				(1)To educate Americans so that they
			 can—
					(A)explore the lessons that the Holocaust
			 provides for all people; and
					(B)be less susceptible to the falsehood of
			 Holocaust denial and to the destructive messages of hate that arise from
			 Holocaust denial.
					(2)To provide resources and support for
			 education programs that—
					(A)portray accurate historical information
			 about the Holocaust;
					(B)sensitize communities to the circumstances
			 that gave rise to the Holocaust;
					(C)convey the lessons that the Holocaust
			 provides for all people; and
					(D)by developing curriculum guides and
			 providing training, help teachers incorporate into their mainstream disciplines
			 the study of the Holocaust and its lessons.
					3.Authority to make
			 grantsFrom any amounts made
			 available to carry out this Act, the Secretary may make grants under this Act
			 to educational organizations to carry out proposed or existing Holocaust
			 education programs.
		4.Use of grant
			 amounts
			(a)In
			 GeneralAn educational
			 organization receiving grant amounts under this Act shall use such grant
			 amounts only to carry out the Holocaust education program for which the grant
			 amounts were provided.
			(b)RequirementsAn educational organization receiving grant
			 amounts under this Act shall comply with the following requirements:
				(1)Continuation of
			 eligibilityThe educational
			 organization shall, throughout the period that the educational organization
			 receives and uses such grant amounts, continue to be an educational
			 organization.
				(2)Supplementation
			 of existing fundsThe
			 educational organization shall ensure that such grant amounts are used to
			 supplement, and not supplant, non-Federal funds that would otherwise be
			 available to the educational organization to carry out the Holocaust education
			 program for which the grant amounts were provided.
				(c)Additional
			 ConditionsThe Secretary may
			 require additional terms and conditions in connection with the use of grant
			 amounts provided under this Act as the Secretary considers appropriate.
			5.Selection
			 criteria
			(a)In
			 GeneralThe Secretary shall
			 award grant amounts under this Act in accordance with competitive criteria to
			 be established by the Secretary.
			(b)Consultation
			 With Holocaust EducatorsIn
			 establishing the competitive criteria under subsection (a), the Secretary shall
			 consult with a variety of individuals, to be determined by the Secretary, who
			 are prominent educators in the field of Holocaust education.
			6.ApplicationThe Secretary may award grant amounts under
			 this Act only to an educational organization that has submitted an application
			 to the Secretary at such time, in such manner, and containing such information
			 as the Secretary may require.
		7.Review and
			 sanctions
			(a)Annual
			 ReviewThe Secretary shall
			 review at least annually each educational organization receiving grant amounts
			 under this Act to determine the extent to which the educational organization
			 has complied with the provisions of this Act.
			(b)Imposition of
			 SanctionsThe Secretary may
			 impose sanctions on an educational organization for any failure of the
			 educational organization to comply substantially with the provisions of this
			 Act. The Secretary shall establish the sanctions to be imposed for a failure to
			 comply substantially with the provisions of this Act.
			8.Annual
			 reportNot later than February
			 1 of each year, the Secretary shall submit to the Senate and House of
			 Representatives a report describing the activities carried out under this Act
			 and containing any related information that the Secretary considers
			 appropriate.
		9.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Educational
			 organizationThe term
			 educational organization means an entity—
				(A)described in section 501(c)(3) of the
			 Internal Revenue Code of 1986;
				(B)exempt from tax under section 501(a) of the
			 Internal Revenue Code of 1986; and
				(C)organized and operated for cultural,
			 literary, or educational purposes.
				(2)Holocaust
			 education programThe term
			 Holocaust education program means a program that—
				(A)has as its specific and primary purpose to
			 improve awareness and understanding of the Holocaust; and
				(B)to achieve such purpose, furnishes one or
			 more of the following:
					(i)Classes, seminars, or conferences.
					(ii)Educational materials.
					(iii)Teacher training.
					(iv)Any other good or service designed to
			 improve awareness and understanding of the Holocaust.
					(3)HolocaustThe term Holocaust means the
			 historical event that resulted in the systemic, state-sponsored mass murders by
			 Nazi Germany of approximately 6,000,000 Jews, along with millions of others, in
			 the name of racial purity.
			(4)SecretaryThe term Secretary means the
			 Secretary of Education.
			10.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out this Act.
		11.Authorization of
			 appropriationsFor grants
			 under this Act, there is authorized to be appropriated to the Secretary
			 $2,000,000 each fiscal year for five fiscal years, beginning with the first
			 fiscal year to commence after the date of enactment of this Act, to remain
			 available until expended.
		
